Action to recover damages for physical injury caused by the alleged negligence on the part of defendant company.
On motion, duly entered, there was judgment of nonsuit, and       (554) the plaintiff excepted and appealed.
The evidence, among other things, tended to show that on 25 September, 1911, the plaintiff, a passenger on a street car of defendant company, in the endeavor to alight from the car while in motion, had the little finger of his left hand torn off by reason of a thin ring on that finger catching on the head of a screw at the bottom of the grab-handle on the forward part of the car. The plaintiff testified that he had gone out on the platform for the purpose of alighting as the car entered the switch on Chapel Hill Street, when it was moving at the rate of 5 to 6 miles per hour, having asked the conductor to slow up, and, at the time of the occurrence, it was moving at the rate of 3 or 4 miles per hour. That the screw was at the bottom of the grab-handle in the brass knob or socket in which the handle rested, 36 inches from the bottom of the step, and the purpose was to keep the rod from turning in the socket; that it was on the inside of the knob and the head projected about one-sixteenth of an inch from the surface; that plaintiff took hold of the handle on the front of the platform with his right hand and of the handle on the front part of the car with his left hand, and as he attempted to *Page 446 
alight, his left hand glided down the rod and the ring on his little finger caught in the screw-head and was pulled off by the forward movement of the car. The witness testified further that he didn't know whether the conductor heard witness when he asked him to slow down, and that he didn't hear the motorman if he told witness to "Wait and he would stop the car." The motorman testified in this connection that when he saw the plaintiff standing down on the step with his hand on the grab-handle, he said to him, "Mister, if you want to get off, wait a minute, and I will stop the car." On these the controlling facts relevant to the inquiry we are of opinion that the plaintiff was properly nonsuited. Giving due consideration to the circumstance of the obscure placing of the screw and the slight projection on the inside of the lower (555) end of the rod and only 36 inches from the bottom of the step and projecting above the surface only one-sixteenth of an inch, that the plaintiff was caught in a very thin finger ring on his left hand, and that the wrench was given by the forward movement of the car which had never stopped and from which he was in the act of alighting, we are of opinion that the case comes clearly within the category of inevitable accident, and for which the defendant should not be held responsible. Under the combination of circumstances shown forth in the evidence, the negligence of the defendant, if it existed, could in no sense be regarded as the proximate cause of the injury, and the judgment of nonsuit must therefore be
Affirmed.